Libbey, J.
Augusta M. Devereux was appointed administratrix on the estate of Albert Devereux, deceased, by the probate court in Waldo county, the second Tuesday of April, 1885. At the June term of said court, 1887, the appellant, claiming to be a creditor of said Albert Devereux, filed his petition praying that said decree appointing the administratrix, be annulled, on the ground that at the time of said decree Albert Devereux was not dead. On a hearing of the parties the judge of probate denied the prayer of the petition, and the petitioner took an appeal to the supreme court of probate. On the trial of the appeal, in that court, no issue of fact was framed to be submitted to a jury. It was the duty of the presiding justice to determine all issues of fact; and to his determination of such issues exceptions do not lie. For that reason the exceptions should be overruled.
But assuming that the whole case is properly before this court, we can see no error. The petition raised two issues of fact. 1. Whether the petitioner was a creditor of Albert Devereux. 2. Whether said Devereux was dead when the decree granting administration on his estate was passed by the probate court. We think the evidence was not only sufficient to authorize the finding of both issues against the appellant, but to require it.

Exceptions overruled.

Peters, C. J., Daneorth, Emery, Foster and Haskell, JJ., concurred.